             Case 3:20-cr-03352-TWR Document 46 Filed 04/13/21 PageID.44 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 20-cr-3352-TWR

                                       Plaintiff,
                         vs.
Missael Diaz-Quiles,                                     JUDGMENT OF DISMISSAL

                                     Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21 :952,960 - Importation of a Controlled Substance (Felony)
         1




Dated:       4/13/2021         FILED                                         -
                                                    Hon. Michael S. Berg
                               APR 1 3 2021
                                                    United States Magistrate Judge
